DETAILED ACTION
This communication is in response to the claims filed on 12/31/2019.
Application No: 16/731,816. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Christopher Wolfe on October 28, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1. (Currently Amended): A computer-implemented method, comprising:
obtaining, with a computing system comprising one or more processors, map data associated with a map of a geographic location including a roadway, and vehicle data comprising , wherein the map data comprises a plurality of elements;
determining one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
determining, with the computing system, one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
generating, with the computing system, in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.

	2. (Cancelled)


	3. (Currently Amended) The computer-implemented method of claim 1, wherein generating the road edge boundary comprises:
	connecting elements of the second subset of elements in a polyline based on the one or more 

	4. (Original) The computer-implemented method of claim 1, wherein the map data includes one or more images of the geographic location including the roadway, wherein the one or more images include one or more pixels corresponding to one or more elements of the plurality of elements of the map, and wherein the one or more pixels include at least one of the following parameters of the map data used to determine the one or more prediction scores: an angle, a LIDAR intensity value, a type of attribute of the roadway, an RGB value, or any combination thereof.



	6. (Original) The computer-implemented method of claim 4, further comprising:
	obtaining, with the computing system, sensor data associated with one or more traversals of the roadway by the one or more vehicles; and
	generating, with the computing system, the one or more images based on the sensor data.

	7. (Original) The computer-implemented method of claim 1, further comprising:
	providing, with the computing system, the road edge boundary for controlling travel of an autonomous vehicle on the roadway.

	
8. (Currently Amended) A computing system, comprising:
	one or more processors programmed and/or configured to:
	obtain map data associated with a map of a geographic location including a roadway,vehicle data comprising , wherein the map data comprises a plurality of elements; 
determine one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
	determine one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
	generate in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.

	9. (Cancelled)

	10. (Currently Amended) The computing system of claim 8, wherein the one or more processors are configured to generate the road edge boundary by:
	connecting elements of the second subset of elements in a polyline based on the one or more 

	11. (Original) The computing system of claim 8, wherein the map data includes one or more images of the geographic location including the roadway, wherein the one or more images include one or more pixels corresponding to one or more elements of the plurality of elements of the map, and wherein the one or more pixels include at least one of the following parameters of the map data used to determine the one or more prediction scores: an angle, a LIDAR intensity value, a type of attribute of the roadway, an RGB value, or any combination thereof.

	12. (Original) The computing system of claim 11, wherein the map data includes a plurality of different images of the geographic location including the roadway, and wherein the plurality of different images include two or more of: a flatness image, a rasterized camera image, a LIDAR image, a rasterized pixel-wise semantic segmentation image, or any combination thereof.

	13. (Original) The computing system of claim 11, wherein the one or more processors are further configured to:
	obtain sensor data associated with one or more traversals of the roadway by the one or more vehicles; and
	generate the one or more images based on the sensor data.

	14. (Original) The computing system of claim 8, wherein the one or more processors are further configured to:
	provide the road edge boundary for controlling travel of an autonomous vehicle on the roadway.

	15. (Currently Amended) A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:
	obtain map data associated with a map of a geographic location including a roadway, vehicle data comprising , wherein the map data comprises a plurality of elements; 
determine one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
	determine one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
	generate in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.

	16. (Cancelled)

	17. (Currently Amended) The computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to generate the road edge boundary by:
one or more 

	18. (Original) The computer program product of claim 15, wherein the map data includes one or more images of the geographic location including the roadway, wherein the one or more images include one or more pixels corresponding to one or more elements of the plurality of elements of the map, and wherein the one or more pixels include at least one of the following parameters of the map data used to determine the one or more prediction scores: an angle, a LIDAR intensity value, a type of attribute of the roadway, an RGB value, or any combination thereof.

	19. (Original) The computer program product of claim 18, wherein the map data includes a plurality of different images of the geographic location including the roadway, and wherein the plurality of different images include two or more of: a flatness image, a rasterized camera image, a LIDAR image, a rasterized pixel-wise semantic segmentation image, or any combination thereof.

	20. (Original) The computer program product of claim 18, wherein the one or more instructions further cause the at least one processor to:
	obtain sensor data associated with one or more traversals of the roadway by the one or more vehicles; and
	generate the one or more images based on the sensor data.
 
***
 
Reasons for allowance
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The representative claim 1 distinguish features are underlined and summarized below: 
 A computer-implemented method, comprising:
obtaining, with a computing system comprising one or more processors, map data associated with a map of a geographic location including a roadway, and vehicle data comprising one or more locations of one or more vehicles in the roadway during one or more traversals of the roadway by the one or more vehicles, wherein the map data comprises a plurality of elements;
determining one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
determining, with the computing system, one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
generating, with the computing system, in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.


The representative claim 8 distinguish features are underlined and summarized below:
 A computing system, comprising:
	one or more processors programmed and/or configured to:

determine one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
	determine one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
	generate in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.


The representative claim 15 distinguish features are underlined and summarized below:
	 A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:
	obtain map data associated with a map of a geographic location including a roadway, and vehicle data comprising one or more locations of one or more vehicles in the roadway during one or more traversals of the roadway by the one or more vehicles, wherein the map data comprises a plurality of elements; 
determine one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
	determine one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
generate in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 8 and 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Yang, Luo and KAKEGAWA teach following:
 	Yang (US 20180189578 A1) teaches that an HD map system represents landmarks on a high definition map for autonomous vehicle navigation, including describing spatial location of lanes of a road and semantic information about each lane, and along with traffic signs and landmarks. The system generates lane lines designating lanes of roads based on, for example, mapping of camera image pixels with high probability of being on lane lines into a three-dimensional space, and locating/connecting center lines of the lane lines. The system builds a large connected network of lane elements and their connections as a lane element graph. The system also represents traffic signs based on camera images and detection and ranging sensor depth maps. These landmarks are used in building a high definition map that allows autonomous vehicles to safely navigate through their environments. 

Luo (US 20190147372 A1) teaches devices for object detection, tracking, and motion prediction. For example, the disclosed technology can include receiving sensor data including information based on sensor outputs associated with detection of objects in an environment over one or more time intervals by one or more sensors. The operations can include generating, based on the sensor data, an input representation of the objects. The input representation can include a temporal dimension and spatial dimensions. The operations can include determining, based on the input representation and a machine-learned model, detected object classes of the objects, locations of the objects over the one or more time intervals, or predicted paths of the objects. Furthermore, the operations can include generating, based on the input representation and the machine-learned model, an output including bounding shapes corresponding to the objects.

KAKEGAWA (US 20190156129 A1) teaches a traveling road boundary estimation apparatus that is capable of estimating the position and shape of a traveling road boundary highly reliably, and a traveling assistance system. The present invention has: a boundary feature map generation unit that generates, on the basis of an image acquired from an external sensor, a boundary feature map for storing a feature amount regarding the presence of a traveling road boundary, for each grid of the image or an image generated by converting the a boundary candidate setting unit that sets, as boundary candidates, a plurality of paths continuous in a depth direction from a coming-within-sight detection start-end position to a given detection tail end position, the positions both falling within a preset sensor view angle; a boundary likelihood evaluation unit that calculates, for each of the boundary candidates, a boundary likelihood evaluation value obtained by adding the feature amount of a relevant boundary feature map and a continuity evaluation value for the depth-direction together; and a traveling road boundary determination unit that determines a traveling road boundary by comparing the boundary likelihood evaluation values of the boundary candidates calculated by the boundary likelihood evaluation unit.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
determining one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
determining, with the computing system, one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
generating, with the computing system, in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.

 
Yang teaches that an HD map system represents landmarks on a high definition map for autonomous vehicle navigation; but failed to teach one or more limitations including, 
 determining one or more elements of the plurality of elements that are lateral to a direction of travel of the one or more vehicles at the one or more locations;
determining, with the computing system, one or more prediction scores based on the map data, wherein the one or more prediction scores include one or more predictions of whether a second subset of elements of the plurality of elements include road edge boundary locations; and
generating, with the computing system, in the map a road edge boundary for an edge of a road of the roadway based on the one or more prediction scores the generating of the road edge boundary comprising: 
comparing one or more pixel scores for the one or more elements to one or more threshold values; and 
determining a road edge boundary at a location of an element of the one or more elements based on the comparing.

 
Luo and KAKEGAWA alone or in combination failed to cure the deficiency of Yang.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for generating a road edge boundary for an edge of a road in an AV map for controlling an autonomous vehicle on a roadway by obtaining map data.
Further, rather than manually detecting road and intersection polygons in a map, automatically identified road edge boundaries that may be detected across a plurality of locations associated with a vehicle location and/or pose in a map can be connected together in enable more accurate and more efficient road edge identification of a roadway of a geographic location, to provide improved coverage of the road edge boundaries for a roadway, and to provide more accurate boundary information and/or signals by which missing or improperly mapped roadways or intersections may be more easily determined, corrected, and/or adjusted in a map. Accordingly, time-intensive mapping of roadways and intersections may be reduced, navigation range and safety of AV travel may be enhanced, networking and processing time for generating AV maps may be reduced, and/or a time associated with human editing of an AV map (e.g., to label, to annotate, to position, to orient, etc.) may be reduced.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645